J-S78034-17


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P 65.37

COMMONWEALTH OF PENNSYLVANIA,               :      IN THE SUPERIOR COURT OF
                                            :            PENNSYLVANIA
                 Appellee                   :
                                            :
                    v.                      :
                                            :
DESSORAE WYANT,                             :
                                            :
                 Appellant                  :       No. 948 WDA 2017

            Appeal from the Judgment of Sentence June 6, 2017
                in the Court of Common Pleas of Erie County,
            Criminal Division, at No(s): CP-25-CR-0001779-2015

BEFORE:     OLSON, DUBOW, and STRASSBURGER,* JJ.

MEMORANDUM BY STRASSBURGER, J.:             FILED JANUARY 23, 2018

      Dessorae Wyant (Appellant) appeals from her June 6, 2017 judgment

of sentence of an aggregate term of 27 to 59½ months’ incarceration

following the revocation of her parole and probation.         Counsel has filed a

petition to withdraw and a brief pursuant to Anders v. California, 386 U.S.
738 (1967).     We affirm Appellant’s judgment of sentence and grant

counsel’s petition to withdraw.

      On December 20, 2016, Appellant pled guilty to theft by deception and

bad   checks.    Appellant   waived   the       preparation   of   a   pre-sentence

investigation report (PSI) and proceeded to sentencing that same day. N.T.,

12/20/2016, at 12-13. Despite Appellant’s status as a repeat offender, the

trial court indicated it was willing to accept Appellant into the Erie County

Treatment Court Program.      Id. at 15-16.       As such, the court sentenced


*Retired Senior Judge assigned to the Superior Court.
J-S78034-17


Appellant to nine to 23 months’ incarceration for bad checks, and ordered

she be paroled to Gaundenzia’s House of Healing on December 27, 2016.

Id. at 17-18. The trial court also imposed a consecutive term of five years’

probation for theft by deception, plus 50 hours of community service. Id. at

18.

        A parole/probation revocation hearing was held on June 6, 2017. At

that    hearing,   the   Commonwealth    averred   Appellant    violated   several

conditions of her contract including, inter alia, failing to report to her

parole/probation officer, testing positive for a controlled substance, and

leaving the House of Healing without permission.          N.T., 6/6/2017, at 4-6.

Appellant admitted to all of these violations. Id. The Commonwealth also

informed the court that following Appellant’s departure from the House of

Healing, she boarded a Greyhound bus to Pittsburgh and was eventually

arrested on new charges. Id. at 9-10.

        Based on the foregoing, the revocation court revoked Appellant’s

parole and consecutive term of probation. Id. at 11. The court re-imposed

Appellant’s sentence of nine to 23 months’ incarceration for bad checks.1 The

court then revoked Appellant’s period of probation she received for theft by

deception and sentenced her to a consecutive term of 18 to 36 months’

imprisonment.      Id.    When imposing this sentence, the revocation court

noted that Appellant’s subsequent arrest and new charges indicated that she

1
    The court awarded Appellant credit for time served.


                                      -2-
J-S78034-17


was not “amenable to community supervision.” Id. However, the court did

authorize Appellant to receive available treatment in prison. Id.

      Appellant filed   a post-sentence    motion   wherein she asked for

reconsideration and modification of her sentence.       Specifically, Appellant

requested the revocation court “reconsider its decision to order that the

sentences be served consecutively and instead order concurrent sentences.”

Post-Sentence Motion, 6/13/2016.

      The revocation court denied Appellant’s motion without a hearing.

This timely-filed appeal follows.   In this Court, counsel has filed both an

Anders brief and a petition to withdraw as counsel.          Accordingly, the

following principles guide our review.

             Direct appeal counsel seeking to withdraw under Anders
      must file a petition averring that, after a conscientious
      examination of the record, counsel finds the appeal to be wholly
      frivolous. Counsel must also file an Anders brief setting forth
      issues that might arguably support the appeal along with any
      other issues necessary for the effective appellate presentation
      thereof….

             Anders counsel must also provide a copy of the Anders
      petition and brief to the appellant, advising the appellant of the
      right to retain new counsel, proceed pro se or raise any
      additional points worthy of this Court’s attention.

             If counsel does not fulfill the aforesaid technical
      requirements of Anders, this Court will deny the petition to
      withdraw and remand the case with appropriate instructions
      (e.g., directing counsel either to comply with Anders or file an
      advocate’s brief on Appellant’s behalf). By contrast, if counsel’s
      petition and brief satisfy Anders, we will then undertake our
      own review of the appeal to determine if it is wholly frivolous. If
      the appeal is frivolous, we will grant the withdrawal petition and
      affirm the judgment of sentence. However, if there are non-

                                     -3-
J-S78034-17


        frivolous issues, we will deny the petition and remand for the
        filing of an advocate’s brief.

Commonwealth v. Wrecks, 931 A.2d 717, 720-21 (Pa. Super. 2007)

(citations omitted). Further, our Supreme Court has specified the following

requirements for the Anders brief:

        in the Anders brief that accompanies court-appointed counsel’s
        petition to withdraw, counsel must: (1) provide a summary of
        the procedural history and facts, with citations to the record; (2)
        refer to anything in the record that counsel believes arguably
        supports the appeal; (3) set forth counsel’s conclusion that the
        appeal is frivolous; and (4) state counsel’s reasons for
        concluding that the appeal is frivolous. Counsel should articulate
        the relevant facts of record, controlling case law, and/or statutes
        on point that have led to the conclusion that the appeal is
        frivolous.

Santiago, 978 A.2d 349, 361 (Pa. 2009).

        Based upon our examination of counsel’s petition to withdraw and

Anders brief, we conclude that counsel has substantially complied with the

technical requirements set forth above.2            Thus, we now have the

responsibility “‘to make a full examination of the proceedings and make an

independent judgment to decide whether the appeal is in fact wholly

frivolous.’” Commonwealth v. Flowers, 113 A.3d 1246, 1249 (Pa. Super.

2015) (quoting Santiago, 978 A.2d at 354 n. 5).

        In her Anders brief, counsel states the following question for this

Court’s review: “Did the revocation court commit an abuse of discretion

when it imposed a consecutive, rather than [a] concurrent[] sentence of

2
    Appellant has not filed a response to counsel’s petition to withdraw.


                                       -4-
J-S78034-17


total confinement for the theft conviction?”   Anders Brief at 6 (suggested

answer and unnecessary capitalization omitted).       Thus, the sole issue

identified by counsel concerns her sentence. We consider this claim mindful

of the following.

      It is within this Court’s scope of review to consider challenges to the

discretionary aspects of an appellant’s sentence in an appeal following a

revocation of probation. Commonwealth v. Ferguson, 893 A.2d 735, 737

(Pa. Super. 2006).

      The imposition of sentence following the revocation of probation
      is vested within the sound discretion of the trial court, which,
      absent an abuse of that discretion, will not be disturbed on
      appeal. An abuse of discretion is more than an error in
      judgment—a sentencing court has not abused its discretion
      unless the record discloses that the judgment exercised was
      manifestly unreasonable, or the result of partiality, prejudice,
      bias or ill-will.

Commonwealth v. Simmons, 56 A.3d 1280, 1283–84 (Pa. Super. 2012)

(citation omitted).

      An appellant is not entitled to the review of challenges to the
      discretionary aspects of a sentence as of right. Rather, an
      appellant challenging the discretionary aspects of his sentence
      must invoke this Court’s jurisdiction. We determine whether the
      appellant has invoked our jurisdiction by considering the
      following four factors:

            (1) whether appellant has filed a timely notice of
            appeal, see Pa.R.A.P. 902 and 903; (2) whether the
            issue was properly preserved at sentencing or in a
            motion to reconsider and modify sentence, see
            Pa.R.Crim.P. 720; (3) whether appellant’s brief has a
            fatal defect, Pa.R.A.P. 2119(f); and (4) whether
            there is a substantial question that the sentence



                                    -5-
J-S78034-17


            appealed from is not appropriate under            the
            Sentencing Code, 42 Pa.C.S.[] § 9781(b).

Commonwealth v. Samuel, 102 A.3d 1001, 1006-07 (Pa. Super. 2014)

(some citations omitted).

      Here, Appellant filed a notice of appeal after she filed a post-sentence

motion.   Furthermore, the Anders brief contains a statement pursuant to

Pa.R.A.P. 2119(f). Thus, we now turn to consider whether Appellant has

presented with a substantial question for our review.

      The determination of what constitutes a substantial question must be

evaluated on a case-by-case basis.      Commonwealth v. Paul, 925 A.2d
825, 828 (Pa. Super. 2007). “A substantial question exists only when the

appellant advances a colorable argument that the sentencing judge’s actions

were either: (1) inconsistent with a specific provision of the Sentencing

Code; or (2) contrary to the fundamental norms which underlie the

sentencing process.”   Commonwealth v. Griffin, 65 A.3d 932, 935 (Pa.

Super. 2013) (citation and quotation marks omitted).

      In her 2119(f) statement counsel questions whether “the revocation

court imposed an excessive sentence when it ordered the sentences served

consecutively, rather than concurrently.” Anders Brief at 13. Such a claim

does not raise a substantial question for our review.

      Although Pennsylvania’s system stands for individualized
      sentencing, the court is not required to impose the “minimum
      possible” confinement.    Under 42 Pa.C.S.[] § 9721, the court
      has discretion to impose sentences consecutively or concurrently



                                     -6-
J-S78034-17


      and, ordinarily, a challenge to this exercise of discretion does not
      raise a substantial question.

Commonwealth v. Moury, 992 A.2d 162, 171 (Pa. Super. 2010) (citation

omitted). Moreover, there is no articulable argument to support any

contention that the imposition of consecutive sentences in this case was

unduly harsh or that it resulted in a manifestly excessive sentence.         “[A]

bald claim of excessiveness due to the consecutive nature of a sentence will

not raise a substantial question.” 3   Commonwealth v. Diehl, 140 A.3d 34,

45, (Pa. Super. 2016).

      Even if Appellant raised a substantial question allowing this Court to

entertain Appellant’s claim, she would still not be entitled to relief.

Notwithstanding Appellant’s repeat offender status, the trial court allowed

Appellant to participate in the county’s treatment program.             Despite

Appellant’s almost immediate parole into a treatment center, Appellant

violated several conditions, warranting the revocation of her sentences. The

revocation court explained that based upon the new charges Appellant

received, which were “similar in nature to what [Appellant was] under

supervision for[,]” the court found Appellant was not “amenable to

community supervision.”     N.T., 6/6/2017, at 11.     Furthermore, the court

noted that in revoking Appellant’s probation, it would impose a sentence in


3
  Furthermore, we note that Appellant’s motion for a modification of
sentence merely requested the revocation court to reconsider its decision to
impose consecutive sentences. Appellant did not set forth any allegation
that the court abused its discretion by imposing consecutive sentences.

                                       -7-
J-S78034-17


the standard range “even though the guidelines do [not] apply[.]” Id. The

court’s decision to order Appellant’s sentences be served consecutively as

opposed   to   concurrently     was   well   within   its   discretion.   See

Commonwealth v. Mastromarino, 2 A.3d 581, 586–87 (Pa. Super. 2010)

(“Long standing precedent of this Court recognizes that 42 Pa.C.S.[ § 9721]

affords the sentencing court discretion to impose its sentence concurrently

or consecutively to other sentences being imposed at the same time or to

sentences already imposed.”).

     Accordingly, we agree with counsel that the issue raised regarding

Appellant’s sentence is frivolous.    Moreover, we have conducted “a full

examination of the proceedings” and conclude that “the appeal is in fact

wholly frivolous.”4 Flowers, 113 A.3d at 1248. Accordingly, we affirm the

judgment of sentence and grant counsel’s petition to withdraw.

     Judgment of sentence affirmed. Petition to withdraw granted.




4
  We reviewed the record mindful of the fact that “the scope of review in an
appeal following a sentence imposed after probation revocation is limited to
the validity of the revocation proceedings and the legality of the sentence
imposed following revocation.” Commonwealth v. Infante, 888 A.2d 783,
790 (Pa. 2005)


                                      -8-
J-S78034-17




Judgment Entered.




Joseph D. Seletyn, Esq.

Prothonotary




Date: 1/23/2018




                          -9-